Case 1:19-cr-00399-DCN Document1 Filed 12/11/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

KASSANDRA MCGRADY, IDAHO STATE BAR NO, 8455
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO U.S. COURTS
WASHINGTON GROUP PLAZA IV

800 EAST PARK BOULEVARD, SUITE 600 DEC 11 20i9

BOISE, ID 83712-7788 Revd Filed time
TELEPHONE: (208) 334-1211 CLERK, DISTHOT Okan

FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

 

 

UNITED STATES OF AMERICA, cA
Case No, 19-0299-8p¢y
Plaintiff, fo a FF ut DON
INDICTMENT
VS.
18 U.S.C, § 2423(b)
CHRISTOPHER NIDAY, 18 U.S.C. § 2428
Defendant.
The Grand Jury charges:

COUNT ONE

Attempted Travel With Intent to Engage in Illicit Sexual Conduct
18 U.S.C, § 2423(b)

On or about December 5, 2019, in the District of Idaho and elsewhere, the defendant,
CHRISTOPHER NIDAY, traveled and attempted to travel in interstate commerce for the
purpose of engaging in illicit sexual conduct, to wit: a sexual act with a person he believed to be
under 18 years of age, as defined in Title 18, United States Code, Section 2423(, in violation of
Title 18 United States Code, Section 2423(b).

INDICTMENT - |

 
Case 1:19-cr-00399-DCN Document1 Filed 12/11/19 Page 2 of 3

CRIMINAL FORFEITURE ALLEGATION

Transport for [Hegal Sexual Activity
18 U.S.C. § 2428

Upon conviction of the offenses alleged in Count One of this Indictment, the defendant,
CHRISTOPHER NIDAY, shall forfeit to the United States his interest in (1) any property, real
or personal, used or intended to be used to commit or to facilitate the commission of the
foregoing offense; and (2) any property, real or personal, that constitutes or is derived from
proceeds traceable to such offense. The property to be forfeited includes, but is not limited to,
the following:

1, Seized Property,

a. An iPhone 6s Plus, IMEI 358612070677554

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,

the government will seek forfeiture of substitute assets, “or any other property of the defendant”

up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e, Has been commingled with other property which cannot be subdivided
without difficulty.

INDICTMENT - 2

 
Case 1:19-cr-00399-DCN Document1 Filed 12/11/19 Page 3 of 3

Dated this 10th day of December, 2019.

A TRUE BILL

/s/ {signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

    
 

KASSANDRA MCGRADY
ASSISTANT UNITED STAT

INDICTMENT - 3

 
